Citation Nr: 0324136	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  96-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1994 and subsequent rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In January 1998 and 
October 1999, the Board remanded the veteran's claims of 
entitlement to service connection for urological and skin 
disorders to the RO for evidentiary development.

In an October 2001 decision, the RO granted the veteran's 
claim of entitlement to service connection for a urological 
disorder and awarded a noncompensable disability evaluation.  
Thereafter, he perfected his appeal as to the matter of an 
initial compensable rating for recurrent urinary tract 
infections.

In an April 2003 decision, the Board granted the veteran's 
claim for an initial increased (compensable) evaluation for 
recurrent urinary tract infections, and denied his claim for 
compensable evaluations for bilateral hearing loss and an 
appendectomy scar.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

Pursuant to these regulations, in June 2003, the Board 
afforded the veteran a new VA dermatologic examination.  
However, it does not appear that he was provided with a copy 
of the examination report and this additional evidence has 
not yet been reviewed by the RO.  Moreover, the veteran has 
not waived his procedural right to have this additional 
evidence reviewed by the RO.  Consequently, the Board refers 
this evidence to the RO for review and preparation of a 
supplemental statement of the case (SSOC).

Moreover, the aforementioned evidence-development regulations 
were invalidated by the recent judicial decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In view of the foregoing, and in the interest of due process, 
the appellant's claim is REMANDED to the RO for the following 
action:

1.	The RO should review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

2.	Thereafter, the RO should readjudicate the 
appellant's claim for service connection 
for a skin disorder.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the November 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


